02/15/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0348



                           Supreme Court Cause No. DA 21-0348




  ROBERT STINCHFIELD,

                      Plaintiff and Appellant,
                                                      ORDER GRANTING
         -vs-                                         APPELLEE/CROSS-
                                                        APPELLANT’S
  CITY OF SIDNEY,                                    EXTENSION TO FILE
                                                       ANSWER BRIEF
            Defendant and Cross-Appellant.


       Pursuant to Appellee/Cross-Appellant City of Sidney’s Unopposed Motion

for Extension to File Answer Brief, noting that Appellant does not object, and good

cause appearing,

       IT IS HEREBY ORDERED that the City has to and until April 15, 2022, in

which to file its Brief.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         February 15 2022